SENTENCIA
(En reconsideración)
El 24 de abril de 1991, el peticionario en reconsidera-ción, Alberto Sandoval Rivera, presentó una demanda so-bre discrimen por razón de edad y otras causas de acción contra su patrono, Caribe Hilton International.
Luego de los trámites de rigor, el foro de instancia de-terminó que Sandoval había sido despedido sin justa causa, por lo que le concedió los beneficios de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m). Dicho foro, sin embargo, denegó la reclamación por despido discriminatorio por razón de edad.
El 30 de junio de 1997, el Tribunal de Circuito de Ape-laciones confirmó el dictamen de instancia en cuanto al despido injustificado de Sandoval, pero revocó su dictamen de desestimación de la causa de acción por discrimen por *583razón de edad. Determinó que Sandoval tenía derecho a la indemnización que provee la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) por despido discrimi-natorio por razón de edad.
El 29 de junio de 1998, mediante una sentencia, revoca-mos el dictamen del foro apelativo en lo relativo a la causa de acción por discrimen y reinstalamos el del foro de instancia.
Sandoval entonces acudió ante nos en reconsideración.
Luego de un reexamen cuidadoso de todo el expediente del caso, una mayoría del Tribunal coincide en cuanto a que en el caso de autos: (1) quedó debidamente activada una presunción de despido por discrimen por razón de edad a favor de Sandoval, y (2) que el patrono Caribe Hilton International no rebatió la presunción referida. Por lo anterior, el juzgador venía obligado a aceptar la existencia del hecho presumido y dictar sentencia conforme a ello.
Por los fundamentos expuestos, se reconsidera nuestro dictamen anterior, se deja sin efecto nuestra Sentencia de 29 de junio de 1998 y se confirma la del Tribunal de Cir-cuito de Apelaciones de 30 de junio de 1997. Se devuelve el caso al foro de instancia para que continúen los procedi-mientos conforme a lo aquí resuelto.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la que se unió el Juez Asociado Señor Hernández Denton. La Juez Asociada Señora Naveira de Rodón emitió una opinión con-currente, a la que se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Negrón García emitió una opinión disidente. Los Jueces Asociados Señores Rebollo López y Corrada Del Río disintieron sin opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*584— O —